Citation Nr: 1536109	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include whether new and material evidence has been submitted to reopen the claim.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for cirrhosis of the liver.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left foot/ankle disability.

7.  Entitlement to service connection for a right foot/ankle disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a scar on the right hand.
10.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.B.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from February 1977 to August 1979.  He received a bad conduct discharge for service from August 1979 to April 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appeared at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for cirrhosis of the liver, a bilateral knee disability, a bilateral foot/ankle disability, a back disability, and scar on the right hand, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran withdrew his appeal of his claims for entitlement to service connection for hepatitis C and a cervical spine disability on the record during an April 2015 hearing before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2014).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b). 

Here, the Veteran withdrew his appeal of his claims of entitlement to service connection for hepatitis C and a cervical spine disability on the record during the April 2015 hearing before the Board.  There is no remaining allegation of error of fact or law for appellate consideration regarding these issues.  Therefore, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal with regard to the Veteran's claims of entitlement to service connection for hepatitis C and a cervical spine disability is dismissed.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In September 2014, a VA examiner determined that it was less likely than not that the Veteran's currently diagnosed cirrhosis of the liver was due to exposure to weapons cleaning solvents in service.  The examiner noted there was no conclusive evidence that the chemicals trichloroethylene (TCE) and tetrachloroethylene (PCE) were used at Fort Bragg, North Carolina, during his period of honorable service.  However, subsequent to the examination, the Veteran submitted a July 1988 report prepared by the Environmental Protection Agency (EPA) that conclusively establishes TCE was used on Fort Bragg during the Veteran's period of honorable service.  Figure 55-1 on page 186 of the EPA report shows TCE was stored in vats at the MMD Small Arms Waste Accumulation Building on the post, indicating it was most likely used by unit armorers and weapons specialist as claimed by the Veteran.  

Furthermore, the September 2014 examiner noted the Veteran's military occupational specialty (MOS) was radio operator, but his Personnel Qualification Record (DA Form 2-1) indicates he served as a 76Y, unit supply specialist, during his period of honorable service.  This was the MOS for unit armorers at that time.  The Veteran also received letters of commendation from his commanding officers for his performance as a unit armorer.  Thus, it does not appear that the September 2014 examiner considered an accurate factual history regarding the Veteran's claim, as it is likely he was exposed to TCE during service as claimed.

While a private physician, A.G., M.D., provided a positive opinion on the Veteran's behalf in October 2014 that indicates prolonged exposure to weapons cleaning solvents, along with hepatitis C, may have led to the Veteran's currently diagnosed cirrhosis, the opinion appears to be predicated upon the fact that there was pre-existing liver damage, as shown by February 1983 laboratory reports that revealed elevated liver enzymes.  The opinion does not clearly indicate whether the exposure to weapons cleaning solvents from February 1977 to August 1979 was at least as likely as not the cause of the decreased liver functioning shown in February 1983.  As this is medical question that cannot be answered by the Board, additional development is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

During the April 2015 hearing, the Veteran clarified his claim of entitlement to service connection for a bilateral foot/ankle disability is actually based on a theory of secondary service connection, due to edema of the lower extremities related to cirrhosis of the liver.  Therefore, this issue is inextricably intertwined with the issue of entitlement to service connection for cirrhosis of the liver.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The September 2014 examiner also provided a negative opinion with regard to the Veteran's claims of entitlement to service connection for bilateral knee and back disabilities, claimed as the residuals of military parachuting.  She noted the Veteran's separation examination report did not have any notations regarding complaints or treatment for knee and back pain.  However, the record does not include a separation examination report, and the Veteran claims he was never provided a separation examination because he was discharged on excessive leave several years after leaving Walter Reed Medical Center for a cervical spine disability.  As it appears the September 2014 examiner considered a non-existent separation examination report in reaching her conclusion, her opinion is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an incorrect factual premise has no probative value).  

Additionally, the September 2014 examiner failed to address the Veteran's credible reports of in-service knee and back pain following parachute jumps.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  She also highlighted the fact that he did not seek treatment for knee and back pain until 2012 in her rationale.  The mere absence of documented treatment for pain since a release from service cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finally, the Veteran claims entitlement to service connection for a scar on his right hand.  The AOJ denied this claim because a two and a half inch scar on the Veteran's right palm was noted on his entrance examination report.  During the April 2015 hearing and in prior statements, the Veteran asserted the scar for which he seeks service connection is a different scar on the side of his hand that resulted from a knife attack while he was stationed at Fort Bragg.  The Veteran has not been provided an examination with respect to this issue, and the record contains no documentary evidence regarding scars on the Veteran's right hand.  VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The issue of entitlement to TDIU is inextricably intertwined with the foregoing claims of service connection, and they must be properly adjudicated before a decision can be made with respect to TDIU.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new examination, preferably with a gastroenterologist, to determine whether it is at least as likely as not that his currently diagnosed cirrhosis of the liver is due to exposure to weapons cleaning solvents during his period of honorable service.

In providing the opinion, the examiner must presume that the Veteran was exposed to trichloroethylene (TCE) on a frequent basis during his period of honorable service from February 1977 to August 1979 due to his duties as a unit armorer.  The examiner is also advised that an event, injury or illness after August 1979 cannot serve as the basis to establish entitlement to service connection and should not be relied upon for a positive nexus opinion regarding the disability due to the Veteran's bad conduct discharge for the period of service from August 1979 to April 1988.  However, if an event, injury or illness appears to be the more likely cause of the Veteran's currently diagnosed cirrhosis of the liver, this should be noted in the opinion with the supporting rationale provided.  

If it is determined that the Veteran's currently diagnosed cirrhosis of the liver is the result of exposure to weapons cleaning solvents during the Veteran's period of honorable service, the examiner should also address whether he has edema of the bilateral lower extremities that is at least as likely as not proximately due to, or aggravated by, cirrhosis of the liver.  

If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

2.  Schedule the Veteran for a new examination to determine whether it is at least as likely as not that he has a bilateral knee disability and/or back disability that is the result of an in-service injury or injuries, claimed as the residuals of military parachuting.  

The examiner is advised the Veteran completed basic airborne training shortly after entering service in February 1977, was awarded the parachutist badge in August 1977, and was assigned to the 82nd Airborne Division during his period of honorable service from February 1977 to August 1979.  Therefore, his reports with respect to frequent parachute jumps must be deemed credible.  

The examiner is further advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examiner must also consider that the mere absence of documented treatment for knee and back pain since separation from service cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms.  

If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

3.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that he has a scar on his right hand, other than the scar noted on his January 1977 examination report, that is the result of an injury during his period of honorable service from February 1977 to August 1979.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


